UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-16106 Clearfield, Inc. (Exact name of Registrant as specified in its charter) Minnesota 41-1347235 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5480 Nathan Lane North, Suite 120, Plymouth, Minnesota 55442 (Address of principal executive offices and zip code) (763) 476-6866 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirement for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class: January 23, 2008 Common stock, par value $.01 11,872,331 1 CLEARFIELD, INC. FORM 10-QSB TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 CONSOLIDATED CONDENSED BALANCE SHEETS 3 CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS 5 CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY 6 CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS 7 NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 8 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS 12 ITEM 3 A (T).CONTROLS AND PROCEDURES 16 PART II. OTHER INFORMATION 17 ITEM 1.LEGAL PROCEEDINGS 17 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 17 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 17 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 17 ITEM 5. OTHER INFORMATION 17 ITEM 6. EXHIBITS 17 2 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CLEARFIELD, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) December31, 2007 September30, 2007 ASSETS CURRENT ASSETS Cash and cash equivalents $ 1,158,117 $ 3,304,645 Available for sale securities 5,050,000 2,825,000 Accounts receivable, net 1,771,608 2,418,651 Inventories 1,565,345 1,595,282 Other current assets 167,557 102,473 Totalcurrent assets 9,712,627 10,246,051 PROPERTY, PLANT AND EQUIPMENT, net 1,798,226 1,773,739 OTHER ASSETS Goodwill 2,570,511 2,570,511 Other 284,309 281,589 Notes receivable 466,303 469,678 TOTAL OTHER ASSETS 3,321,123 3,321,778 TOTAL ASSETS $ 14,831,976 $ 15,341,568 SEE ACCOMPANYING NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 3 Table of Contents CLEARFIELD, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) December31, 2007 September30, 2007 LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Current maturities of long term debt $ 65,734 $ 68,215 Accounts payable 1,019,283 1,176,280 Accrued compensation 620,574 958,023 Accrued expenses 134,765 107,209 Current liabilities of discontinued operations - 205,885 Totalcurrent liabilities 1,840,356 2,515,612 LONG-TERM DEBT, net of current maturities 80,163 95,207 DEFERRED RENT 87,340 85,059 DEFERRED INCOME TAXES 101,971 77,701 OTHER LONG TERM LIABILITIES 102,277 150,470 LONG TERM OBLIGATIONS OF DISCONTINUED OPERATIONS - 204,832 Total Liabilities 2,212,107 3,128,881 SHAREHOLDERS’ EQUITY Undesignated shares, 4,999,500 authorized shares: no shares issued and outstanding - - Preferred stock, $.01 par value;500 shares; no shares outstanding - - Common stock, $ .01 par value; 50,000,000 authorized shares; 11,872,331 shares issued and outstanding at December 31, 2007 and September 30, 2007 118,723 118,723 Additional paid-in capital 52,049,021 52,037,207 Accumulated deficit (39,547,875 ) (39,943,243 ) TOTAL SHAREHOLDERS’ EQUITY 12,619,869 12,212,687 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 14,831,976 $ 15,341,568 SEE ACCOMPANYING NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 4 Table of Contents CLEARFIELD, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) ThreeMonthsEndedDecember31, 2007 2006 Revenues $ 4,697,440 $ 4,504,508 Cost of revenues 3,247,969 3,149,315 Gross profit 1,449,471 1,355,193 Operating expenses: Selling, general and administrative 1,422,459 1,430,288 (Gain) loss on sale of assets, net - (727 ) 1,422,459 1,429,561 Income (loss) from continuing operations 27,012 (74,368 ) Interest income 87,806 89,278 Interest expense (3,136 ) (39 ) Other income (expense), net 13,417 189 98,087 89,428 Income from continuing operations before income taxes 125,099 15,060 Income tax expense (benefit) 27,170 26,520 Net income (loss) from continuing operations 97,929 (11,460 ) Net income (loss) from discontinued operations 342,390 (421,240 ) Net gain (loss) on disposal of assets of discontinued operations (44,951 ) 3,332 Total Income (loss) from discontinued operations 297,439 (417,908 ) Net income (loss) $ 395,368 $ (429,368 ) Net income (loss) per share (basic and diluted): Continuing operations $ 0.01 $ 0.00 Discontinued operations $ 0.02 $ (0.04 ) Total $ 0.03 $ (0.04 ) Weighted average shares outstanding Basic and diluted 11,872,331 11,872,331 SEE ACCOMPANYING NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 5 Table of Contents CLEARFIELD, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY Three Months Ended December 31, 2007 and transition period ended September 30, Commonstock Additional paid-in Accumulated other comprehensive Accumulated Total shareholders’ Shares Amount Capital loss deficit equity Balance at March 31, 2007 11,872,331 118,723 52,018,729 ( 8,164 ) (38,652,804 ) 13,476,484 Stock based compensation expense - - 18,478 - - 18,478 Foreign currency translation - - - 8,164 - 8,164 Net loss - (1,290,439 ) (1,290,439 ) Comprehensive loss (1,282,275 ) Balance at September 30, 2007 11,872,331 118,723 52,037,207 - (39,943,243 ) 12,212,687 Stock based compensation expense - - 11,814 - - 11,814 Net income - 395,368 395,368 Balance at December 31, 2007 11,872,331 $ 118,723 $ 52,049,021 $ - $ (39,547,875 ) $ 12,619,869 SEE ACCOMPANYING NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 6 Table of Contents CLEARFIELD, INC. CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) ThreeMonthsEndedDecember31, 2007 2006 (Restated) Cash Flow from operating activities Net income (loss) $ 395,368 $ (429,368 ) Adjustments to reconcile net income (loss) to net cash provided by operatingactivities: Depreciation and amortization 120,673 137,652 Deferred taxes 24,270 24,270 Gain (loss) on disposal of assets 55,251 (4,059 ) Stock based compensation 11,814 9,951 Lease termination accrual (362,028 ) - Changes in operating assets and liabilities: Accounts receivable, net 647,043 655,267 Inventories 29,937 231,481 Prepaid expenses and other (64,429 ) (31,047 ) Accounts payable and accrued expenses (493,575 ) (454,321 ) Net cash provided by operating activities 364,324 139,826 Cash flow from investing activities Purchases of property and equipment (1,719,951 ) (32,879 ) Proceeds from sale of assets 1,451,624 44,000 Purchase of available for sale securities (3,675,000 ) (3,800,000 ) Sale of available for sale securities 1,450,000 3,500,000 Net cash used by investing activities (2,493,327 ) (288,879 ) Cash flow from financing activities Repayment of long-term debt (17,525 ) - Withdrawal of bond reserve funds, net - 41,974 Net cash used in financing activities (17,525 ) 41,974 Foreign currency translation - 16,761 Decrease in cash and cash equivalents (2,146,528 ) (90,318 ) Cash and cash equivalents at beginning of period 3,304,645 1,754,335 Cash and cash equivalents at end of period $ 1,158,117 $ 1,664,017 Supplemental cash flow information: Cash paid during the period for: Interest $ 3,136 $ 11,449 Income taxes 2,900 2,250 SEE ACCOMPANYING NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 7 Table of Contents NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS Note 1.Basis of Presentation The accompanying unaudited consolidated condensed financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (SEC) for interim financial statements and with the instructions of Regulation S-B as they apply to smaller reporting companies. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles in the United States of America for complete financial statements. For further information, refer to the financial statements and footnotes thereto included in the Company’s annual report on Form 10-KSB for the transition period ended September 30, 2007. In the opinion of management, all estimates and adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Certain reclassifications of previously reported amounts have been made to conform that presentation to the current period presentation. Effective January 2, 2008 the company changed its name from APA Enterprises, Inc. to Clearfield, Inc. In the Transition Report for the period ended September 30, 2007, the Company restated its previously issued consolidated financial statements as of and for the years ending March 31, 2006 and 2006. These restatements resulted in a change in the classification of investments in auction rate securities, previously classified as cash and cash equivalents, to available for sale securities for each of the periods presented in the accompanying consolidated balance sheet and statements of cash flows. The Statement of Cash Flows for the three months ended December 31, 2006 reflects our investments in conformity with the appropriate classifications as available for sale securities In preparation of the Company’s consolidated financial statements, management is required to make estimates and assumptions that affect reported amounts of assets and liabilities and related revenues and expenses during the reporting periods.Actual results could differ from the estimates used by management. The consolidated financial statements represent all companies of which Clearfield, Inc. directly or indirectly has majority ownership or otherwise controls.
